Citation Nr: 1412765	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right knee disorder, and if so, whether service connection may be granted. 

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a back disorder, and if so, whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty from October 1983 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in November 2010 issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.  The appellant was notified of that action and he appealed to the Board for review.  Following the perfection of his appeal, the appellant proffered testimony before the Board via a videoconference hearing in August 2012.  A transcript of that hearing was prepared and has been included in the claims file for review.  

Based on the action of the Board below of reopening the appellant's claim for benefits with respect to the issue involving the back, the issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In August 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant during his Board hearing that he wished to withdraw his appeal on the issue involving the right knee.  

2.  In a December 1987, the RO denied the appellant's claim of entitlement to service connection for a disability of the thoracic segment of the spine (back).  The appellant did not appeal to the action to the Board and new and material evidence was not received within one year of its issuance.  Thus, the December 1987 rating action is final.

3.  The evidence received since the RO's rating action of December 1987 is not duplicative or cumulative of evidence previously of record, it related to unestablished facts necessary to substantiate the claim, and it does raise a reasonable possibility of sustaining the appellant's claim for entitlement to service connection for a back disorder.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issue involving the right knee have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  A December 1987 rating action by the RO that denied entitlement to service connection or a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received, and the claim for entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a) (2013). 

In August 2012, the appellant testified before the Board that he wished to withdraw his appeal with respect to the issue of whether new and material evidence had been received sufficient to reopen his claim for entitlement to service connection for a right knee disability.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

II.  Spine

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1387, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the Board's fully favorable action to reopen the claim in this case, further discussion of the VCAA is unnecessary.

B.  Laws, Regulations, and Discussion

In this case, the appellant's claim involving entitlement to service connection for a disability of the thoracic segment of the spine had been previously denied by the RO in December 1987.  That decision became final.  38 U.S.C.A. § 7105(c).

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2013).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The appellant has averred that while he was on active duty in the United States Marine Corps, he repeatedly injured his back.  The service treatment records reflect multiple instances of treatment for back pain.  He has claimed that since leaving service, he has continued to suffer from a back disorder.

Again, the claim had previously been before the RO in December 1987.  Despite evidence showing that the appellant had injured his back in service, when an examination was conducted in conjunction with his claim, the medical evidence was negative for any current disorder.  As such, service connection was denied.  The appellant was notified of the RO's Decision but he did not timely appeal to the Board or request reconsideration of that action.  Thus, this action became final.    

The appellant now seeks to reopen his claim.  He has submitted a private examiner's opinion that attributes his current back disorder with service.  He has also proffered a buddy statement that reconfirms the injury to the back.  Moreover, documents show that he has more recently received treatment for a disorder of the back.  

In this case, the information provided by the appellant was not previously before the VA.  It also relates to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for a disability of the thoracic segment of the spine is reopened.

Since the claim is reopened, the Board must address the merits of the appellant's claim.  However, before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence.


ORDER

The claim involving whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a disability of the right knee is dismissed.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a disability of the thoracic segment of the spine is granted.


REMAND

As previously indicated above, the Board has reopened the appellant's claim of entitlement to service connection for a back disorder.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  

The record reflects that while a VA examiner has proffered an opinion concerning the appellant's current back disorder, this individual did not discuss the private opinion that linked the current disorder with service.  

Accordingly, the case is remanded for the following actions: 
 
1.  The AMC should contact the appellant and request that he identify all sources of medical treatment received with respect to his back disorder since 1987, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  Upon completion of the above to the extent possible, the AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now has a disability of the thoracic segment of the spine and the etiology of such a disorder.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to identify any current back disorder.  For each disorder noted, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) related to or caused by the appellant's military service or any incident therein, to include his repeated (and noted) history of inservice back complaints and treatment.  The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  Also, in offering an opinion, the examiner should accept as true the appellant's statements that he has experienced back pain since service.  

The examiner must also provide comments as to whether he agrees or disagrees with the private medical opinion of July 2010 and the VA medical opinion of November 2010.  A detailed explanation should be produced and included in the claims folder for future review.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013) and Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


